Citation Nr: 0203713	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for chronic superficial 
infrapatellar bursitis and patellar tendonitis, left knee, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1974 to March 
1979, and from August 1991 to December 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Fargo, 
North Dakota (RO).

In correspondence received in February 2000, the veteran 
indicated that he wanted a personal hearing with a hearing 
officer at the RO.  However, in correspondence received in 
March 2000, the veteran indicated that he wished to withdraw 
his request for a hearing.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has 
been obtained.

2.  The veteran's service-connected left knee disability is 
manifested by complaints of pain and clinically demonstrated 
tenderness in the lower patellar tendon; extension is full, 
flexion is limited to approximately 100 degrees, and there is 
no recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for chronic 
superficial infrapatellar bursitis and patellar tendonitis, 
left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5019-5257 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the rating decision, Statement 
of the Case, and Supplemental Statements of the Case provided 
to the veteran specifically satisfy the requirement of 
38 U.S.C.A. § 5103 of the new statute in that they clearly 
notify the veteran of the evidence necessary to substantiate 
his increased rating claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim, and the Board notes that the claims file 
contains all relevant medical records, including the 
veteran's service medical records, private treatment records, 
and VA treatment records.  The Board also observes that the 
veteran was provided with VA examinations in May 1999 and 
January 2001 to assess the severity of his service-connected 
left knee disability.  The Board thus finds that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

The Board finds that although the VCAA was enacted during the 
pendency of this appeal and therefore was not explicitly 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new laws and regulations have been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of the reasons and bases as to why there 
is no prejudice to the veteran).  Accordingly, the Board 
concludes that the veteran's appeal is ready for disposition.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

The record shows that in December 1996 the RO granted the 
veteran service connection for chronic superficial 
infrapatellar bursitis and patellar tendonitis of the left 
knee and assigned a 10 percent evaluation, effective August 
1996.  Subsequent rating decisions confirmed and continued 
this evaluation.

Private medical records dated January 1997 noted that the 
veteran complained of severe pains over the infrapatellar 
portion of the left knee for the prior week.  He stated that 
he had been unable to go to work (for a siding company) 
because of severe left knee pain.  Examination revealed 
tenderness over the infrapatellar portion.  There was no 
swelling, and ligaments were intact.  The impression was 
internal derangement of the left knee, rule out bursitis or 
synovitis.

At a May 1999 VA examination, the veteran complained of daily 
left knee pain, aggravated by prolonged standing, walking and 
step-climbing.  The veteran indicated that the left knee did 
not lock-up or collapse.  The veteran took Ibuprofen at night 
for the pain.  The examiner found no left knee tenderness, 
edema, effusion, gross deformity, or laxity.  McMurray's test 
was negative, and Clarke's test revealed pain.  X-rays were 
negative for abnormalities.  The diagnosis was left knee 
pain.

At a January 2001 VA examination, the veteran complained of 
left knee pain, weakness, stiffness, daily flare-ups, 
fatigability, and the knee locking up one time.  Examination 
revealed tenderness in the lower patellar tendon.  It was 
noted that the left leg was weaker than the right.  The 
veteran appeared to indicate that he had lost 2-3 weeks of 
work each year for the last nine years due to his knee pain.  
Range of motion testing revealed that the veteran's left knee 
had 0 degrees extension and flexion to 100 degrees, with 
pain.  There was no evidence of excessive fatigability or 
"in-co-ordination" with exercise.  X-rays showed a trace of 
narrowing of the medial compartment and a trace of a patellar 
spur.  The diagnoses included left knee osteochondritis with 
patellar tendinitis.

The veteran's left knee disability has been assigned a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019-5257.  The Rating Schedule provides 
that bursitis (Diagnostic Code 5019) will be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  Looking to the diagnostic criteria for 
limitation of motion of the knees, the Board first notes that 
normal flexion is to 140 degrees and normal extension is to 0 
degrees.  38 C.F.R. § 4.71, Plate II.  Under Code Diagnostic 
5260 for limitation of flexion, a 10 percent rating is for 
application when limited to 45 degrees, and a 20 percent 
rating is for application when limited to 30 degrees.  Under 
Diagnostic Code 5261 for limitation of extension, a 10 
percent rating is for application when limited to 10 degrees, 
and a 20 percent rating is for application when limited to 15 
degrees.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability is rated at 10 percent.  Moderate 
recurrent subluxation or lateral instability is rated at 20 
percent, and a finding of severe recurrent subluxation or 
lateral instability is necessary for an award of 30 percent.

VA's General Counsel has held that under certain 
circumstances, a separate disability evaluation may be 
assigned for arthritis of the knee in addition to the rating 
for instability under Diagnostic Code 5257.  See VAOPGCPREC 
9-98 (August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  
However, a review of the medical evidence reveals that there 
have been no findings suggesting that the veteran suffers 
from degenerative joint disease of the left knee.

When the medical evidence is evaluated under the VA's 
schedule for Rating Disabilities, it is apparent that the 
veteran is not entitled to a 20 percent evaluation based on 
recurrent subluxation and/or lateral instability of the left 
knee (Diagnostic Code 5257) because the medical record does 
not provide any evidence that either impairment is more than 
slight.

It is also apparent that the veteran would not be entitled to 
an evaluation in excess of 10 percent based on limitation of 
flexion or extension of the left knee.  In this regard, the 
Board notes that limitation of flexion to 30 degrees or less 
or limitation of extension to 15 degrees or more has not been 
shown by any of the medical evidence of record.  Diagnostic 
Codes 5260, 5261.

As for other Diagnostic Codes, the Board notes that nonunion 
of the tibia or fibula, and damage or dislocation to the 
cartilage or effusion into the joint have not been shown.  
See Diagnostic Codes 5259, 5262.  As such, the Board can find 
no Diagnostic Code under which to grant a rating in excess of 
the currently assigned  10 percent.

The nature of the original disability has been reviewed, as 
well as the functional impairment which can be attributed to 
pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  While pain has been noted on 
examination, and left knee tenderness has been demonstrated, 
the medical evidence does not show (even when considering 
pain and weakness) more than slight left knee impairment 
within the meaning of Diagnostic Code 5257 so as to allow for 
a rating in excess of 10 percent under that code, nor does it 
show compensable limitation of motion under Diagnostic Code 
5260 or 5261.  In this regard, it appears from the January 
2001 VA examination that the pain effectively limits flexion 
to 100 degrees in the left knee.  In other words, even 
considering 38 C.F.R. §§ 4.40, 4.45 and DeLuca, a rating in 
excess of 10 percent for the left knee is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  However, the preponderance 
of the evidence is against the veteran's claim.  As such, 
this case does not present such a state of balance between 
the positive evidence and the negative evidence to allow for 
a more favorable determination.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran has stated that he has 
missed work because of his left knee disability.  The Board 
points out that the VA Schedule for Rating Disabilities is 
premised on the average impairment in earnings capacity 
resulting from service-connected injuries.  38 C.F.R. § 4.1.  
As such, the effect of the veteran's service-connected left 
knee disability on his earnings capacity is reflected in the 
currently assigned 10 percent rating.  Moreover, the 
objective findings of record do not support the notion that 
the left knee disability, alone, has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  Stated 
differently, there is no evidence of record demonstrating 
that the schedular criteria are inadequate to rate the 
veteran's left knee disability in this case.  In the absence 
of such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Entitlement to a rating in excess of 10 percent for chronic 
superficial infrapatellar bursitis and patellar tendonitis, 
left knee, is denied.




		
DAVID S. NELSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

